Citation Nr: 1039346	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979 
and again from February 1980 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, entitlement to a 
certificate of eligibility for financial assistance for the 
purchase of an automobile and adaptive equipment or for adaptive 
equipment only.  

In August 2008, the Veteran's claim was transferred from the St. 
Petersburg, Florida RO to the Phoenix, Arizona, RO due to the 
Veteran's relocation.  

In February 2010, the Veteran testified at a Travel Board hearing 
before the Undersigned.  A transcript of that hearing is of 
record and associated with claims folder.  


FINDINGS OF FACT

1.  The Veteran is service-connected for status post cerebral 
aneurysm and cerebrovascular accident with right upper extremity 
paresis (dominant) with right carpal tunnel syndrome, rated as 
90 percent disabling; generalized anxiety disorder, also claimed 
as major depressive disorder, rated as 50 percent disabling; 
right knee injury with chondromalacia, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; residuals 
of upper back/neck injury with degenerative joint disease, C4, 
C6-7, rated as 10 percent disabling; motor aphasia due to 
cerebrovascular accident, rated as 10 percent disabling; 
residuals, right ankle injury, rated as 10 percent disabling; 
residuals, stress fracture, right heel, rated as noncompensable; 
and residuals, stress fracture, left heel, rated as 
noncompensable.  

2.  The evidence does not show that the Veteran's service-
connected disabilities cause loss or permanent loss of use of one 
or both feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of visual 
field subtends an angular distance no greater than 20 degrees in 
the better eye.  

3.  Ankylosis of one or both knees or one or both hips has not 
been demonstrated by the competent medical evidence of record.  


CONCLUSION OF LAW

The criteria for entitlement to a certification of eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment or for adaptive equipment only, are not met. 
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.350(a), 3.808, 4.63, 17.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by a January 2006 letter. 
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate her 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.

VA also has a duty to assist the claimant in the development of 
the claim. This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and private treatment 
records have been obtained and associated with the claims folder 
as well as records from the Social Security Administration.  
Significantly, neither the Veteran nor her representative have 
identified any outstanding evidence that has not been associated 
with the claims file.

The Veteran was also afforded VA examinations in October 2006 and 
December 2009 in connection with the claim.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's disabilities since the December 2009 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to make a 
determination on the issue on appeal.  Notably, while the 
December 2009 examination report does not explicitly state 
whether the Veteran has loss of use of a hand or foot that would 
be equally well served by an amputation with prosthetic 
appliance, the report clearly addresses the nature and severity 
of the Veteran's disabilities, to include her ability to drive 
and ambulate with the assistance of a cane.

The Veteran was also offered a Travel Board hearing, which was 
held in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the RO Decision Review Officer/Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ identified the issue before the Board.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
The Veteran was asked questions related to her use of a motorized 
wheelchair and her ability to ambulate.  Further, neither the 
Veteran nor her representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  As such, the 
Board finds that, consistent with Bryant, VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Automobile and Adaptive Equipment 

In order to be eligible for financial assistance in purchasing an 
automobile and/or adaptive equipment, the Veteran must be 
entitled to compensation for any of the following disabilities: 
(i) The loss or permanent loss of use of one or both feet; (ii) 
the loss or permanent loss of use of one or both hands; (iii) the 
permanent impairment of vision of both eyes. 38 U.S.C.A. § 
3902(a)(b); 38 C.F.R. § 3.808(b)(1).

In determining whether the above criteria have been satisfied, 
the Board notes that the term "loss of use" of a hand or foot is 
defined at 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  

The Board notes that the Veteran has not raised, nor does the 
record show, that there is no demonstration of visual impairment 
of the level necessary for the claimed benefit.  The Veteran 
wears glasses, but she asserts that she is able to drive on her 
own.  She also is not entitled to disability due to a vision 
impairment.  Rather, the central issue in the present case hinges 
on loss of use of either upper extremity or lower extremity due 
to the Veteran's service-connected right upper extremity paresis, 
right lower paresis, right knee injury, residual, right ankle 
injury, residuals, fracture of the right heel, and/or residuals, 
fracture of the left heel.  

VA outpatient treatment records were obtained and associated with 
the claims folder as well as records from the Social Security 
Administration.  In March 2006, the record indicated that the 
Veteran used a wheelchair to ambulate long distances.  She was 
only able to walk short steps.  In June 2006, it was noted that 
she had difficulty walking with a cane.  In January 2007, she was 
seen in the neurosurgery clinic and expressed severe pain in the 
neck and arm, specifically in the palm of her hand.  She 
complained of left hand weakness at times and numbness of the 
left 4th and 5th digits.  She also stated that she had difficulty 
walking and intermittently used a wheelchair.  In May 2007, she 
was issued a wrist brace for left wrist.  

Also of record is a January 2007 private neurological evaluation.  
Significantly, P.G., M.D., indicated that the Veteran was capable 
of walking with an ankle brace.  He had a hemiperatic gait but no 
true ataxia.  He was capable of grasping objects with both hands, 
albeit with some slowness in rapid movements.

In connection with the claim, the Veteran underwent a VA 
examination in October 2007.  She noted that she underwent 
surgery for an aneurysm in May 1993.  She related that as a 
result, she had right hemiparesis.  She was also diagnosed with 
right carpal tunnel syndrome in service, but the symptoms have 
since cleared.  Physical examination revealed that she went into 
the examination room via wheelchair.  She had right hemiparesis 
judged to be 3+/5 in strength in both the arm and leg.  She was 
able to ambulate slowly with the assistance of a cane.  Sensory 
examination was intact to pin, touch, and proprioception.  Deep 
tendon reflexes were hyperactive in the right arm and leg.  The 
diagnostic impression was that the Veteran had a mild dysarthria 
and a right hemiparesis as a result of a previous cerebrovascular 
accident in 1993.  There was no clinical evidence of a carpal 
tunnel syndrome of either upper extremity.  

The Veteran underwent a VA examination in December 2009.  The 
Veteran gave a history of a cerebrovascular accident in 1993  
with sudden onset weakness on the right side.  She had since that 
time had improvement but seemed to have more generalized weakness 
since 2008.  She was noted to have 3+/5 strength in the right 
upper and right lower extremities.  She was noted to wear an 
ankle-foot orthotic on the right lower extremity and used a 
motorized wheelchair.  She was noted to have two caregivers 
during the week to assist her with bathing and cleaning her home.  
Her daughter also assisted her every day.  For transportation, 
she was able to drive herself, but needed assistance removing her 
wheelchair from the trunk of her car.  She was unable to use her 
motorized wheelchair when traveling by car, which was when she 
went to office visits.  She had numbness of the 4th and 5th 
digits of the left hand which seemed to come and go on a daily 
basis.  Vicodin seemed to assist with the pins and needles 
sensation in that area.  She was able to walk unassisted at 
times.  There was a history of right upper and lower extremity 
weakness.  She had a history of frequent gait difficulty.  She 
used a cane and brace as assistive devices for walking.  There 
was 3/5 functional motor impairments of the left upper and lower 
extremities.  There was mild spasticity of the right upper 
extremity.  She had hemiplegic gait and normal balance.  She was 
able to stand unassisted but needed assistance to ambulate.  She 
was unable to stand on her heels and toes or walk.  The examiner 
stated that the Veteran's numbness of the 4th and 5th digits of 
the left hand were primarily positional and most likely from 
leaning on her elbow.  The examiner also stated that the right-
sided hemiparesis continued to limit the Veteran's mobility and 
the lack of a wheelchair accessible vehicle precluded the Veteran 
from taking her power wheelchair to locations outside of her home 
and beyond the range of the wheelchair.  This had a negative 
impact on her quality of life as a result of the social 
isolation.  Her adaptive equipment was considered appropriate.  

The Veteran and her daughter testified at a February 2010 Travel 
Board hearing before the Undersigned.  The Veteran asserted that 
she was able to drive her car, but she was unable to carry her 
motorized wheelchair in the vehicle and that when she took her 
manual wheelchair with her, she was unable to take it out of the 
vehicle and had to have escorts assist her with her appointments.  
The Veteran related that she was able to ambulate with a cane for 
short distances, but because of weakness, she had begun to fall 
and now used her wheelchair most times.  She testified that she 
went up and down stairs at home but was limited in using the 
stairs.  She stated that there were more than 10 stairs.  Her 
daughter stated that she helped her up and down the stairs.  

Based on the medical evidence of record, the Veteran's disability 
picture does not meet the criteria to establish entitlement to 
automobile and adaptive equipment, or adaptive equipment only.  
The evidence of record does indicate the Veteran's ability to 
walk is limited, but there is no evidence the Veteran would be 
equally as well served by an amputation stump at the site of 
election below the knee with the usage of a suitable prosthetic 
appliance.  The evidence of record shows that she is able to walk 
short distances with her cane and that although limited, she goes 
up and down her stairs on a daily basis.  She has limitation of 
the use of her right upper extremity, but she still has use of 
this extremity.  Her left upper extremity problems, which appear 
to be more severe, are the result of leaning on her elbow, 
according to the examiner who examined her in December 2010.  Of 
greater import however, is that the Veteran is still able to 
drive, and expressed no difficulty using her right foot or either 
hand while driving.  Her problem consists of her inability to 
lift her manual wheelchair into the trunk of her car or use her 
motorized wheelchair while outside of the house.  Unfortunately, 
none of the medical evidence of record demonstrates that her 
disability picture was consistent with her being equally well 
served by an amputation stump at the site of election below her 
elbow or knee with the use of a suitable prosthetic appliance.  
Therefore, the criteria for loss of use, as set forth under 38 
C.F.R. § 3.350(a)(2), have not been met.

Absent a demonstration of visual impairment, or loss of use of at 
least one hand or at least one foot, the claim of eligibility for 
financial assistance in purchasing an automobile and/or adaptive 
equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 
3.808(b)(1).  

Additionally, a Veteran who is not eligible for assistance under 
the foregoing criteria may nevertheless be entitled to adaptive 
equipment if she is entitled to VA compensation for ankylosis of 
one or both knees, or of one or both hips.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, in the present 
case, this provision does not serve as a basis for a grant of 
benefits, because the Veteran is not service- connected for, or 
otherwise entitled to VA compensation for ankylosis of one or 
both knees, or of one or both hips.  

In sum, there is no support for a grant of automobile and 
adaptive equipment or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  







(CONTINUED NEXT PAGE)

ORDER

Entitlement to a certificate of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or for adaptive equipment only is denied




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


